                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     JOHN BARKER,                                       Case No.16-cv-07186-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE JOINT DISCOVERY
                                                 v.                                         DISPUTE LETTER RE LITIGATION
                                  10
                                                                                            FUNDING
                                  11     INSIGHT GLOBAL, LLC, et al.,
                                                                                            Re: Dkt. No. 186
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Defendants Insight Global, LLC and Second Amended and Restated Insight Global, LLC

                                  14   2013 Incentive Plan (collectively “Insight Global”) move to compel plaintiff John Barker to

                                  15   respond to an interrogatory and/or file an amended case management statement disclosing that

                                  16   Beacon Hill Staffing Group, LLC (“Beacon Hill”) is funding his proposed class action.

                                  17          The Court finds this dispute suitable for decision without a hearing.

                                  18          This dispute concerns a matter that never should have required the Court’s assistance.

                                  19   Both parties appear to agree that Beacon Hill is funding Mr. Barker’s proposed class action. Mr.

                                  20   Barker claims that he has already disclosed this information to Beacon Hill by producing

                                  21   documents and responding to questions asked in deposition. Beacon Hill claims the specific

                                  22   representation that it seeks is responsive to Interrogatory No. 7 to which Mr. Barker objects. As

                                  23   Mr. Barker concedes, Magistrate Judge Lloyd earlier rejected Mr. Barker’s privilege claim with

                                  24   respect to whether Beacon Hill is paying Mr. Barker’s legal fees. Dkt. No. 130. Although it is

                                  25   unnecessary for a party to supplement or correct information provided in initial disclosures or in a

                                  26   discovery response if the additional or corrective information has otherwise been made known to

                                  27   its adversary, see Fed. R. Civ. P. 26(e)(1)(A), the parties debate whether Mr. Barker has already

                                  28   provided the additional or corrective information by other means. To avoid further unnecessary
                                   1   dispute on this point, Mr. Barker must promptly supplement his outstanding interrogatory

                                   2   responses to make clear that Beacon Hill is funding his proposed class action.

                                   3          Both parties also appear to agree that Mr. Barker owes a duty to the Court to supplement or

                                   4   correct incomplete information previously provided to the Court. See Civil L.R. 3-15(a)(2) (“A

                                   5   party has a continuing duty to supplements its certification [of non-party interested entities or

                                   6   persons] if an entity becomes interested . . . during the pendency of the proceeding.”). Mr. Barker

                                   7   must promptly advise the Court of any person or entity that is funding the prosecution of his

                                   8   proposed class action claims. He need not file an amended case management statement solely for

                                   9   this purpose, but may file an amended disclosure under Civil Local Rule 3-15.

                                  10          IT IS SO ORDERED.

                                  11   Dated: December 11, 2018

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     VIRGINIA K. DEMARCHI
                                  14                                                                 United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
